MEMORANDUM OPINION
PER CURIAM.
Plaintiff, Gougler Industries, Inc., appeals from an order of the district court enforcing an arbitrator’s award. Defendants cross-appeal from the district court’s denial of their request for attorney fees.
Having had the benefit of oral argument and having carefully considered the record on appeal, the briefs of the parties, and the applicable law, we are not persuaded that the district court erred in enforcing the award. Nor did the district court abuse its discretion in denying the request for attorney fees.
Because the reasoning which supports both decisions of the district court have been articulated by that court, the issuance of a detailed written opinion by this court would be duplicative and serve no useful purpose. Accordingly, the decisions of the district court are affirmed upon the reasoning employed by that court in its Memorandum of Opinion and Order filed October 1, 1999. This cause is remanded to the district court to afford the parties the opportunity to agree upon the amount of backpay and benefits due Roger Meluch and, in the event such an agreement is not forthcoming, to remand the dispute to the original arbitrator to clarify the award.